Second Order Denying Motion for Leave to Proceed In Forma Pauperis:
Plaintiff, an inmate at the Tafuna Correctional Facility, submitted his motion for leave to proceed in forma pauperis on March 29, 1994. Plaintiff's motion was denied in an order filed April 4, 1994. On May 11, 1994, plaintiff resubmitted his motion, though this time it was accompanied by an affidavit. He also enclosed $15 to cover a portion of the filing fee. This money is being held by the Clerk of Courts pending the resolution of plaintiff's motion.
Plaintiff has failed to show that he is eligible to proceed in forma pauperis. In his affidavit, plaintiff states that he makes up to $100 per month selling crops. He also has $31.87 in cash and receives cash gifts of $5-$20 from friends and relatives. Furthermore, his mother receives $590 in monthly Social Security payments. In contrast, the territorial government provides plaintiff's food and shelter, sparing him those major costs of living. Although making general statements, he has not shown any necessary expenditures which would preclude his paying the filing fee.
Therefore, plaintiff's second motion for leave to proceed informa pauperis is denied. The Clerk of Courts is to return plaintiff's $15.
*74It is so ordered.